 



Exhibit 10.16
CONSULTING AGREEMENT
     Consulting Agreement (this “Agreement”), dated as of July 1, 2005 (the
“Effective Date”), by and between Intellect Neurosciences, Inc., a Delaware
corporation (the “Company”) and Harvey Kellman (the “Consultant”).
     WHEREAS, the Company desires to retain the consulting services of the
Consultant, and the Consultant desires to provide such consulting services to
the Company, on the terms and conditions provided in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Engagement; Duties. The Company hereby engages the Consultant to allocate a
reasonable amount of business time to provide consulting services, including,
but not limited to, services related to strategic planning, organizing and
managing our business operations, obtaining additional financing for the
Company, engaging other corporate partners to enter into related collaborated
arrangements with the Company and such other services as we may reasonably
request from time to time during the Term (as hereinafter defined) (the
“Services”) and the Consultant hereby accepts such engagement, all upon and
subject to the terms and conditions hereinafter set forth.
2. Term; Termination.
     (a) This initial term of this Agreement shall be for three (3) years
following the Effective Date, with automatic one (1) year renewal terms
thereafter (collectively, the “Term”) unless either party hereto gives written
notice to the other party hereto at least sixty (60) days prior to the
expiration of any Term of such party’s election not to further extend this
Agreement. Notwithstanding anything to the contrary contained herein, the
Company may terminate this Agreement, without penalty, at any time and for any
reason, upon sixty (60) days prior written notice to the Consultant.
     (b) This Agreement may be terminated prior to the expiration of the Term by
either party hereto for a material breach of this Agreement by the other party
hereto, subject to a right to cure within 60 days of written notice thereof.
Notwithstanding the foregoing, termination of this Agreement by either party
hereto shall not preclude such parry’s rights to recovery under any other remedy
at law or equity. In the event of termination of the Services hereunder, (i) all
obligations of the Company to the Consultant hereunder shall forthwith terminate
and the Consultant shall have no right to compensation beyond that accrued prior
to such termination, in accordance with Section 3 hereof and (ii) all
obligations of the Consultant to the Company hereunder shall forthwith terminate
and the Company shall have no right to the provision by the Consultant of any of
the duties and responsibilities set forth hereunder. In the event of the
termination or expiration of this Agreement, the Consultant shall be entitled to
receive all fees accrued through the date of such termination or expiration, in
accordance with Section 3 hereof, in full satisfaction of the Company’s
obligations to the Consultant hereunder. The termination by the Consultant
pursuant to this Section shall terminate any and all obligations and
restrictions

 



--------------------------------------------------------------------------------



 



imposed on the Consultant by this Agreement, other than the obligations imposed
by Section 4 and Section 5 hereof.
3. Compensation.
     (a) During the Term, Consultant shall receive, as full compensation for
services rendered under this Agreement and the Consultant’s observance and
performance of all the provisions hereof, a fee at a rate of $3,500 per month.
     (b) During the Term, upon presentation of documentation of such expenses
reasonably satisfactory to the Company, the Company shall reimburse the
Consultant for all ordinary and reasonable out-of-pocket business expenses that
are reasonably incurred by the Consultant in furtherance of the Company’s
business, in accordance with the Company’s policies with respect thereto, as in
effect from time to time.
     (c) Consultant acknowledges that he is not an employee of the Company and,
as such, he is fully responsible for the payment of all taxes to all regulatory
authorities, and the Company shall issue a form 1099 for each tax year during
which Consultant performs services for the Company. Consultant shall not be
eligible for any employee benefits except for benefits specifically authorized
by each such benefit plan as applicable to independent contractors of the
Company.
4. Confidentiality. During the Term and for a period of 36 months thereafter,
unless consented to in writing by the Company, the Consultant shall not,
directly or indirectly, except in the normal course of business: (i) disclose or
use any Confidential Information, whether or not acquired during business hours;
or (ii) record, photograph or copy any Confidential Information. Promptly upon
the termination of the Services by the Company, the Consultant shall return to
the Company everything in the Consultant’s possession or control relating to any
Confidential Information; provided, however, that this Section shall not
prohibit disclosure by the Consultant of information which (a) generally becomes
available to the public other than as a result of disclosure by the Consultant,
(b) becomes available to the Consultant on a non-confidential basis from a
source independent of the Company, or (c) is required to be disclosed by law or
regulatory or judicial process. For the purposes of this Agreement,
“Confidential Information” shall mean all Company proprietary information,
technical data, trade secrets, know-how and any idea in whatever form, tangible
or intangible, including without limitation, research, product plans, customer
lists, markets, computer software, computer programs, developments, inventions,
discoveries, processes, formulas, algorithms, technology, designs, drawings,
marketing and other plans, business strategies and financial data and
information, whether or not marked as “Confidential.” “Confidential Information”
shall also mean information received by the Company from customers of the
Company or other third parties subject to a duty to keep confidential.
5. Covenant Not to Compete. During the Term and for a period or 12 months
thereafter, unless consented to in writing by the Company, the Consultant shall
not, directly or indirectly, through cooperation or collaboration with any third
party, hire, retain as an independent contractor or otherwise induce the
resignation from a position with the Company by, any other employee of the
Company.

2



--------------------------------------------------------------------------------



 



6. Separate Agreement. Section 4 and Section 5 hereof shall be construed as
agreements independent of the balance of this Agreement, and no claim or cause
of action by the Consultant against the Company, whether predicated on this
Agreement or otherwise, shall constitute a defense to the enforcement by the
Company of the independent agreements contained in Section 4 and Section 5
hereof. The Consultant acknowledges that in the event of a breach or threatened
breach of any of the provisions herein by the Consultant, the Company may suffer
irreparable damage and will not have an adequate remedy at law. Accordingly, in
the event of an actual or threatened breach by the Consultant of any portion of
either Section 4 or Section 5, the Company shall be entitled to an injunction
restraining the Consultant from such actual or threatened action, in addition to
its other remedies at law or equity. Notwithstanding the foregoing, if this
Agreement is determined to have been wrongfully terminated by the Company (but
not upon expiration hereof), the provisions of Section 5 shall be null and void.
7. Intellectual Property, Etc.
     (a) The Consultant hereby agrees that any and all information, intellectual
property, inventions and discoveries, whether or not patentable, that it makes,
conceives expresses, develops, and/or creates, whether actually or
constructively reduced to practice by the Consultant solely or jointly with
others and which are a result of Services performed hereunder (collectively, the
“Assigned Inventions”), shall be work for hire and shall be the sole and
exclusive property of the Company. The Consultant hereby assigns to the Company
any and all right, title and interest which the Consultant has or may acquire in
the Assigned Inventions. The Consultant further agrees that it will promptly
execute any and all applications, assignments or other instruments which an
officer or the Board of Directors of the Company shall deem necessary or useful
in order to apply for and obtain patents in the United States and all foreign
countries for the Assigned Inventions and in order to assign and convey to the
Company the sole and exclusive right, title and interest in and to the Assigned
Inventions. The Company will bear the cost of preparation of all such patent
applications and assignments, and the cost of prosecution of all such
applications in the United States Patent Office and in the patent offices of
foreign countries.
     (b) Unless otherwise agreed between the Consultant and the Company, all
documents, records, apparatus, equipment and other physical property furnished
to the Consultant by the Company or produced by the Consultant or others in
connection with the provisions of the Services shall be and remain the sole
property of the Company. The Consultant shall return and deliver such property
to the Company as and when requested by the Company. Notwithstanding any
provision in this Agreement to the contrary, Company agrees that Consultant
shall have the right to retain in the files of its legal counsel, solely for
legal archival purposes, one copy of all writings or other tangible form
materials provided by the Company as a record thereof (provided that such legal
counsel shall be bound by all confidentiality provisions set forth in this
Agreement with respect to any such materials.)
8. Representations and Warranties of the Consultant. The Consultant hereby
represents and warrants to the Company that: (i) the Consultant is not under any
other obligation, contractual or otherwise, to any other person or entity which
would prevent entry into, or prevent or impair the performance of the provisions
of this Agreement and (ii) this Agreement has been duly executed and delivered
by the Consultant and constitutes a valid and binding agreement enforceable
against the Consultant in accordance with its terms.

3



--------------------------------------------------------------------------------



 



9. Nature of Relationship. In the performance of the Services under this
Agreement, the Consultant shall be an independent contractor and not an agent or
employee of the Company.
10. Notices. Any notice hereunder shall be in writing and shall be deemed duly
given (i) upon mailing a confirmation by first class mail, postage prepaid, of a
facsimile or e-mail transmission, (ii) when sent by overnight delivery by
courier, or (iii) when mailed by registered or certified mail return receipt
requested and postage prepaid.
11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed wholly within such state.
12. Arbitration. In the event that there is a dispute arising out of or relating
to this Agreement, then at the request of either party hereto made to the other
party in writing, such disagreement shall be resolved by arbitration in the city
of New York, New York, in accordance with the governing rules of the American
Arbitration Association, before a single arbitrator selected in accordance with
said rules. The non-prevailing party shall bear the prevailing party’s
respective costs, fees and expenses in connection with such arbitration.
Judgment upon the award rendered may be entered by any State or Federal court
located in said city, and each of the parties hereto hereby consents to the
jurisdiction of such court and that process, notice of motion, or other
application of the court, or a judge thereof, or any notice in connection with
the proceedings provided for herein, may be served within or without the State
of York in accordance with provisions herein for the serving of notice.
13. Severabihtv. In the event that any provision of this Agreement shall be held
invalid or unenforceable, such holding shall not invalidate or render
unenforceable any other provision hereof.
14. Prior Agreements. This Agreement shall supersede all other prior agreements
with respect to the matters covered hereby.
15. Amendment; Waiver. No amendment hereof shall be valid unless signed by all
parties hereto. No waiver of any breach or default hereunder shall be valid
unless written and signed by the party giving such waiver, and no such written
waiver shall be deemed a waiver of any subsequent breach or default of the same
or similar nature.
16. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of each party hereto, its successors and permitted assigns.
17. Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.
[The remainder of this page is intentionally left blank.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Consultant have executed this
Agreement as of the day and year first above written.

                  THE COMPANY:    
 
                INTELLECT NEUROSCIENCES, INC.    
 
           
 
  By:   /s/ Daniel Chain
 
   
 
      Name: DANIEL CHAIN    
 
      Title: CEO    
 
                THE CONSULTANT:    
 
                HARVEY KELLMAN    
 
           
 
  By:   /s/ Harvey L. Kellman
 
Name: Harvey L. Kellman    
 
      Title: Managing Director    

 